Citation Nr: 1618897	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-13 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a gunshot wound (GSW) to the right index finger, web space, and thumb with nerve damage (nerve damage of the right hand/thumb).

2.  Entitlement to an effective date earlier than August 25, 2008, for the grant of a 10 percent rating for nerve damage of the right hand/thumb.  


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2008 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and Cleveland, Ohio, respectively.  Jurisdiction of the Veteran's claims file is currently at the Cleveland RO.  

In the December 2008 rating decision, the RO granted a 10 percent rating for the Veteran's nerve damage of the right hand/thumb, effective August 25, 2008.  The Veteran appealed both the rating assigned and the effective date of the assignment.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary regarding the Veteran's increased rating claim for nerve damage to the right hand/thumb and the earlier effective date claim for the grant of a 10 percent rating for nerve damage to the right hand/thumb, effective August 25, 2008.  

Increased Rating

The Veteran seeks a disability rating in excess of 10 percent for the nerve damage to his right hand/thumb caused by a GSW in service.  

During the appeal period, the Veteran has been afforded three VA examinations to determine the severity of his nerve damage to the right hand/thumb.  Also of record are photographs of the scars associated with this GSW to the right hand.  

During his October 2008 VA examination, the examiner described the Veteran's scar as appearing small, "< lcm clear area within the hand crease without tenderness, erythema, hypertrophy, or keloid formation.  No adherence to the underlying tissue."  

During the August 2010 VA examination, the examiner noted the Veteran's scar on the right hand with occasional pain in the right, middle finger, and scar on the right index finger.  The examiner did not answer whether the right index finger scar was painful or underlying soft tissue loss/damage.  He also noted scars on the first and second knuckles of the right hand.  

In the December 2012 VA examination, the Veteran was noted to have a small, 2cm x 1 cm, irregular scar in the web of thumb and index finger of the right hand.  The examiner did not, however, fill out the scars questionnaire.  This examiner also noted that the Veteran had mild, degenerative joint disease in the right hand, but it does not appear that any range of motion testing was performed on the right hand, fingers, or thumb.  

The Veteran's most recent VA examination of the right hand was performed in September 2015.  The examiner solely addressed the severity of a peripheral nerve condition.  He noted that the Veteran did not have any scars related to this disability, nor did he perform any range of motion testing.  

The Board finds that the VA examinations of record did not adequately address the Veteran's GSW residuals in his right hand/thumb.  Namely, the Veteran is noted to have multiple scars in the right hand, but there has not been a more comprehensive discussion as to the nature and severity of his scarring due to GSW residuals.  Additionally, he has been shown to have mild degenerative joint disease in the right hand without much elaboration or range of motion testing in the right hand.  As such, a new examination is warranted to address the full extent of the Veteran's GSW residuals in the right hand/thumb area-to include a discussion of the neurological complaints, musculoskeletal complaints, and scarring.  


Effective Date

Entitlement to an effective date earlier than August 25, 2008, for the grant of a 10 percent rating for nerve damage to the right hand/thumb is inextricably intertwined with the issue of entitlement to an increased rating for nerve damage to the right hand/thumb, and must be deferred pending the outcome of this increased-rating issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records dated from June 2015 to the present.

2.  Thereafter, the AOJ should arrange for the Veteran to be scheduled for a VA examination(s) by an examiner(s) with the sufficient expertise to ascertain the severity and manifestations of his service-connected GSW residuals of the right hand/thumb. 

The claims folder, and any pertinent evidence in electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed-to include consideration of musculoskeletal complaints, neurological complaints, and scarring.  

The AOJ should ensure that the examiner provides all information required for rating purposes-including the functional impact of his nerve damage to the right hand/thumb on his ability to maintain employment. 

The supporting rationale for all opinions expressed must be provided.
3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted-to include the earlier effective date claim.  If the claims remain denied, the Veteran should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



